Citation Nr: 0336785	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  The propriety of the reduction of a 10 percent rating 
assigned for the service-connected bilateral hearing loss.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 1970 
and from July 1970 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for an 
evaluation in excess of 10 percent for bilateral hearing 
loss.  The veteran disagreed with this determination and he 
was furnished a statement of the case which characterized the 
issue as entitlement to an increased evaluation and reduced 
the veteran's 10 percent rating for bilateral hearing loss to 
noncompensably disabling.  Thereafter, in his December 2002 
substantive appeal, the veteran stated that he would like to 
appeal the reduction of the evaluation for bilateral hearing 
loss.  Accordingly, inasmuch as the veteran is essentially 
claiming that his bilateral hearing loss is inadequately 
reflected by the schedular evaluation which has been 
assigned, the Board finds that both issues are on appeal and 
will be addressed herein.  


FINDINGS OF FACT

1.  A 10 percent rating was in effect for bilateral hearing 
loss from July 13, 1999, to August 5, 2002.  

2.  The RO's October 2002 rating decision, which reduced the 
veteran's rating for the service-connected bilateral hearing 
loss from 10 to zero percent, did not consider applicable 
regulatory provisions and denied the veteran due process.

3.  The veteran has level I hearing in the right ear and 
level III hearing in the left ear.  




CONCLUSIONS OF LAW

1.  As the May 2002 rating decision that reduced the 
disability rating for the service-connected bilateral hearing 
loss from 10 percent to zero percent was not in compliance 
with the regulations, it is void ab initio, and the 10 
percent rating is restored effective the date of the 
reduction.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,  
4.1, 4.7, 4.85, 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that before this claim was 
filed, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the issue of the propriety of the reduction 
of the 10 percent rating assigned for the service-connected 
bilateral hearing loss; inasmuch as the Board has determined 
that there is sufficient evidence presently associated with 
the claims folder to grant the benefit sought on appeal, 
development as to this matter to comply with the VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review and final disposition of the issues on appeal.

With respect to the claim for an increased evaluation for 
bilateral hearing loss, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence and communication from the RO (in 
particular, a February 2002 letter and the October 2002 
Statement of the Case), the appellant has been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim and he has been provided ample 
opportunity to submit information and evidence.  

Moreover, in the February 2002 letter, the appellant was 
advised as to what information he should provide and what 
information VA would obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's VA examination reports 
and treatment records have been associated with the claims 
file.  The Board notes that the appellant has not identified, 
and the record does not otherwise indicate, that any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim has not been obtained.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Propriety of Reduction

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible upon 
compliance with various due process requirements where 
medical examination reveals that there has been improvement 
in the service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the 10 percent 
rating for bilateral hearing loss was in effect for less than 
5 years, the provisions of 38 C.F.R. § 3.344(a), (b) are not 
for application.  See 38 C.F.R. § 3.344(c); see also Brown v. 
Brown, 5 Vet. App. 413 (1993).  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

The schedular evaluation for the veteran's service-connected 
bilateral hearing loss was increased from zero percent to 10 
percent disabling by an October 1999 rating decision.  

In January 2002, the veteran filed a claim for increase.  He 
was afforded a VA audiometric examination in May 2002, and, 
by a May 2002 rating decision, the 10 percent schedular 
evaluation for his bilateral hearing loss was confirmed and 
continued.  The veteran submitted a timely notice of 
disagreement and, by an October 2002 statement of the case, 
his 10 percent rating was reduced to zero percent disabling, 
effective from August 6, 2002.  The RO did not issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  In addition, the veteran was not given 60 days 
for the presentation of additional evidence in support of his 
10 percent evaluation.  

The RO failed to include or discuss the provisions of 
38 C.F.R. §§ 3.344(c) or 3.105(e) in either the May 2002 
rating decision or the October 2002 statement of the case.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that VA that do not apply the provisions 
of 38 C.F.R. § 3.344, when applicable, are void ab initio 
(i.e., at their inception).  Hayes v. Brown, 9 Vet. App. 67, 
73 (1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision).  
Because the statement of the case that accomplished the 
reduction of the 10 percent evaluation for the veteran's 
service-connected bilateral hearing loss did not apply the 
provisions of 38 C.F.R. §§ 3.344(c) and 3.105(e) the 
reduction is void.  The appropriate remedy in this case is a 
restoration of the 10 percent evaluation effective on the 
date of the reduction.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).

The Board finds that the veteran's 10 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 10 percent evaluation for the 
veteran's service-connected bilateral hearing loss should be 
restored.  Accordingly, the restoration of the 10 percent 
evaluation, effective August 6, 2002, is warranted.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and the veteran 
claims an increased rating, the Court has held that the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Because his claim was received in January 2002, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in May 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
50
45
60
LEFT

60
65
85
90

The average puretone threshold was 51 decibels in the right 
ear and 75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 96 in the left ear.

Thereafter, the veteran afforded another VA audiometric 
examination in August 2002 and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
55
60
LEFT

60
65
80
90

The average puretone threshold was 55 decibels in the right 
ear and 74 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 in the left ear.

In addition, it is noted that VA outpatient treatment records 
reflect that the veteran has sought treatment for complaints 
of tinnitus and vertigo in connection with his bilateral ear 
disorder.  By an October 2002 rating decision, however, the 
RO determined that an increased evaluation of 40 percent 
disabling was warranted for tinnitus with exercise-induced 
vertigo.  Accordingly, separate evaluations of 30 percent for 
labyrinthine vertigo and 10 percent for tinnitus were 
assigned.  

With respect to the veteran's claim for an increased rating 
for bilateral hearing loss, applying the criteria found in 
38 C.F.R. §§ 4.85-4.87, the veteran's audiological 
examination in May 2002 yielded level II hearing in each ear.  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability rating under 
Diagnostic Code 6100.  Similarly, the veteran's audiological 
examination in August 2002 yielded level I hearing in the 
right ear and level III hearing loss in the left ear.  Once 
again, entering the category designations for each ear into 
Table VII results in a noncompensable disability rating under 
Diagnostic Code 6100.  

Moreover, in view of the fact that hearing acuity in the left 
ear was reported to be 55 decibels or more at each of the 
pertinent frequencies on both examinations, Table VIA has 
been considered in light of this exception pattern of hearing 
impairment.  38 C.F.R. § 4.86.  The hearing acuity for the 
left ear, however, is at level VI, and the rating for the 
bilateral hearing loss is still 10 percent disabling when 
considering the results of the May 2002 VA examination and 
noncompensable when considering the results of the August 
2002 VA examination.  In sum, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for bilateral hearing loss.  It follows that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hearing loss disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

As the October 2002 reduction of the veteran's 10 percent 
rating was improper, restoration of the 10 percent rating for 
bilateral hearing loss, effective August 6, 2002, is granted, 
subject to the applicable criteria governing payment of 
monetary benefits.

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



